Citation Nr: 0200096	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  95-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a compression fracture of L-1 prior to July 10, 1995 and 
in excess of 40 percent since July 10, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1967 to 
August 1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1993 and subsequent decisions from the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 20 percent rating for 
residuals of a compression fracture of L-1 and a January 1996 
rating decision from the Phoenix, Arizona VARO that increased 
the rating to 40 percent since July 10, 1995.  

The veteran now resides in the jurisdiction of the Phoenix, 
Arizona VARO.  


FINDINGS OF FACT

1.  The medical evidence prior to July 1995 showed full range 
of lumbar spine motion, slight curvature of the spine, and no 
muscle spasm, neurological findings, or abnormal mobility on 
forced motion.  

2.  The March 1997 VA examiner opined that the discomfort 
down the veteran's buttock and leg was mechanical and not 
neurological and that the veteran's symptoms were due to 
nonservice-connected multiple sclerosis.  

3.  The veteran walks with a cane for balance problems 
related to nonservice-connected multiple sclerosis, and the 
current medical evidence shows no cord involvement or use of 
long leg or neck braces.  

4.  The August 1995 VA x-ray demonstrated a previous 
biconcave compression fracture deformity of L1 with 
superimposed degenerative arthrosis changes with the 
adjoining T-12 vertebra.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a 
compression fracture of L-1 prior to July 10, 1995 and for a 
50 percent rating since July 10, 1995 are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a)); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 
5285, 5292, 5293, and 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and private treatment records. The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations pertaining to 
the issue on appeal.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. The Board therefore finds that the 
notice requirements of the new law have been met.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


Analysis

The veteran entered service in August 1967.  Service medical 
records show that he sustained trauma to his back in December 
1968 when his helicopter was shot down in Vietnam and that he 
was hospitalized for six weeks for treatment of a compression 
fracture of L1.  He returned to regular duty and eventually 
received an honorable discharge in August 1973.  

Soon after, a November 1973 rating decision granted service 
connection and an initial 20 percent rating for residuals of 
a compression fracture of L-1 effective since August 1973.  
Twenty years then went by before the veteran filed an 
application for an increased rating in August 1993, and 
November 1993 and December 1994 decisions continued the 
20 percent rating.  After new VA examinations of the veteran, 
the January 1996 rating decision increased the rating to 40 
percent since July 10, 1995.  Although the veteran received 
an increase, the issues of entitlement to a rating in excess 
of 20 percent prior to July 10, 1995 and in excess of 
40 percent since July 10, 1995 remain before the Board 
because the veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran contends that he experiences pain radiating 
through his buttocks to his legs and feet and that he is 
unable to bend, twist, or stoop without suffering from 
immediate and excruciating pain.  He uses a cane to help with 
ambulation.  

The VA has a duty to assist the veteran in obtaining his 
Social Security Disability (SSD) records, including medical 
records.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001).  Although the veteran told the March 1997 
VA examiner that he received SSD benefits, the record does 
not show that the RO requested or obtained these records.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

This case will be decided on the merits without the missing 
SSD records because the existing record supports higher 
ratings.  In any event, the RO obtained medical records from 
the identified health care providers, and the veteran 
received several VA examinations, filed lay statements with 
the RO, and provided sworn testimony at an August 1994 
regional office hearing.  Eight rating actions from November 
1993 to October 2000 also informed him of the evidence needed 
to substantiate his claim.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  For the veteran to prevail in his 
claim for an increased rating, the evidence must show that 
his service-connected disability has caused greater 
impairment of his earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  The 
rating for a physical disability must be considered from the 
point of view of the veteran working or seeking work and the 
ability of the veteran's body as a whole, or of a system or 
organ of the body, to function under the ordinary conditions 
of daily life, including employment and self-support.  It is 
the responsibility of the rating specialist to interpret 
examination reports in light of the whole recorded history 
and to reconcile various reports into a consistent picture so 
that the current rating accurately reflects the present 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  

The veteran's disability is currently evaluated under the 
criteria for limitation of lumbar spine motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  Given the 
diagnoses and findings of records, the Board will evaluate 
the veteran's disability under the criteria for residuals of 
vertebra fracture (Diagnostic Code 5285), limitation of 
lumbar spine motion (Diagnostic Code 5292), intervertebral 
disc syndrome (Diagnostic Code 5293), lumbosacral strain 
(Diagnostic Code 5295), and arthritis (Diagnostic Codes 5003 
and 5010).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5285, 5292, 5293, and 5295 (2001).  

Residuals of the compression fracture of L1 will be rated in 
accordance with definite limited motion or muscle spasm 
because the veteran does not have cord involvement, he is not 
bedridden, and he does not use long leg braces or a neck 
brace.  Residuals of vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces is assigned a 100 
percent evaluation.  Consider special monthly compensation; 
with lesser involvements, rate for limited motion and nerve 
paralysis.  Residuals of vertebra fracture without cord 
involvement and abnormal mobility requiring neck brace (jury 
mast) is assigned a 60 percent evaluation.  In other cases, 
rate in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Note: Both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2001).  The August 1995 VA examiner 
noted that the veteran used no braces.  At the October 2000 
VA examination, the veteran used only a cane while walking, 
and no cord involvement or confinement to bed was noted.  

Higher ratings are also not warranted for limitation of 
lumbar spine motion, which is assigned a 40 percent 
evaluation if severe and a 20 percent evaluation if moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  Prior to 
July 1995, the veteran had no more than moderate limitation 
of motion because the worst range of motion was full as 
described in the physician's guide at the September 1993 VA 
examination.  For the period since July 1995, the veteran has 
already been in receipt of the maximum 40 percent rating for 
severe limitation of lumbar spine motion.  

Nor does the evidence justify increased ratings for 
intervertebral disc syndrome, which appeared as narrowing of 
the intervertebral space between T-12 and L-1 and some 
irregularity of the space between L-1 and L-2 on a September 
1993 VA x-ray and loss of approximately 50 percent of 
vertebral body height noted at the October 2000 VA 
examination.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc and little intermittent relief is 
assigned a 60 percent evaluation.  Severe intervertebral disc 
syndrome with recurring attacks and intermittent relief is 
assigned a 40 percent evaluation.  Moderate intervertebral 
disc syndrome with recurring attacks is assigned a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  
Prior to July 1995, no neurological findings were shown at 
the September 1993 VA examination, and the August 1994 VA 
examiner attributed the veteran's history of 2-3 neurologic 
events, which the veteran described at the August 1994 
hearing as tingling and numbness from his waist down to his 
legs, to nonservice-connected multiple sclerosis.  After July 
1995, the March 1997 VA examiner opined that the discomfort 
down the veteran's buttock and leg was mechanical and not 
neurological and that symptoms were due to nonservice-
connected multiple sclerosis because the current low back 
pain that started in 1993 was located lower than the original 
fracture at L-1.  

Likewise, a higher rating cannot be established for 
lumbosacral strain, which if severe with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion is assigned a 
40 percent evaluation.  Lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position is assigned a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  
Prior to July 1995, as noted at the September 1993 VA 
examination and August 1994 hearing, the veteran was still 
able to bend his back and move around well enough to do his 
own laundry, cooking, and grocery shopping, and he had only a 
slight curvature of the spine with no muscle spasm.  Although 
a September 1993 VA 
x-ray revealed narrowing of the intervertebral space between 
T-12 and L-1 and irregularity of space between L-1 and L-2, 
the medical evidence did not show abnormal mobility on forced 
motion prior to July 1995.  The veteran testified that he 
used a cane for balance problems related to multiple 
sclerosis.  For the period since July 1995, the veteran has 
already been in receipt of a rating equal to the maximum 40 
percent for severe lumbosacral strain.  

A separate rating is not available for arthritis, noted as 
multilevel degenerative disc disease with disc desiccation in 
July 1993 and lumbar degenerative disc disease in August 1995 
because limitation of motion is compensable under Diagnostic 
Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2001).  

Finally, the Board notes that a 10 percent rating may be 
added for the previous biconcave compression fracture 
deformity of L-1 with superimposed degenerative arthrosis 
changes with the adjoining T-12 vertebra demonstrated in an 
August 1995 x-ray.  Although no deformity of the lumbar 
musculature was found at the August 1995 physical examination 
before x-rays were taken, reasonable doubt will be resolved 
in the veteran's favor, and a 10 percent rating will be added 
for demonstrable deformity of a vertebral body.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107 (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102).  

In summary, ratings no higher than 30 percent prior to July 
10, 1995 and 50 percent since July 10, 1995 are warranted.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  The symptomatology 
associated with residuals of the compression fracture of L-1 
do not more nearly approximate the criteria for higher 
evaluation, and the evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C. § 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

Referral for consideration of an extraschedular rating for 
residuals of the compression fracture of L-1 is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that this particular disability interferes with 
employment or causes frequent hospitalizations.  The veteran 
testified in August 1994 that he had to quit working as a 
mortgage loan officer in August 1993 because of multiple 
sclerosis and back problems, but examiners since August 1993 
attributed most of the veteran's symptomatology to 
nonservice-connected multiple sclerosis.  Therefore, referral 
for extraschedular consideration is not currently warranted.  



ORDER

Entitlement to a 30 percent rating for residuals of a 
compression fracture of L-1 prior to July 10, 1995 and for a 
50 percent rating since July 10, 1995 is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

